IN THE SUPREME COURT OF TEXAS








IN THE SUPREME COURT OF TEXAS
 
════════════
No. 04-0797
════════════
 
City of Texarkana, 
Petitioner,
 
v.
 
Cities of New Boston, Hooks, DeKalb, Wake Village, Maud, 
Avery, and Annona, Respondents
 
════════════════════════════════════════════════════
On Petition for Review from the
Court of Appeals for the Sixth District of 
Texas
════════════════════════════════════════════════════
 
 
PER CURIAM
 
 
The City of 
New Boston and six other cities[1] sued the City of Texarkana, d/b/a Texarkana 
Water Facilities, on tort and contract claims arising out of a series of 
water-supply agreements. The trial court denied Texarkana’s motion to dismiss 
based on governmental immunity, and the court of appeals reversed as to the tort 
claims but affirmed as to the contract claims, holding that section 51.075 of 
the Texas Local Government Code waived Texarkana’s immunity from suit on contract. 141 S.W.3d 778, 782-89 
(Tex. 
App.—Texarkana 2004). Texarkana petitioned for review, and the 
plaintiffs filed a conditional petition for review.
The court of 
appeals’ holding on section 51.075 conflicts with our decision in Tooke v. City of Mexia, 197 S.W.3d 325 (Tex. 2006), which issued after 
Texarkana filed its petition for review, and we disapprove it. But as we 
explained in Tooke, while that case was pending 
on appeal (as was this one) the Legislature enacted sections 271.151‑.160 of the 
Texas Local Government Code, retroactively waiving, with certain limitations, 
immunity from suit for contract claims against local governmental entities. 
Tooke, 197 S.W.3d at 
344-45. Following our decisions in Tooke 
and Ben Bolt‑Palito Blanco Consolidated Independent 
School District v. Texas Political Subdivisions Property/Casualty Joint 
Self‑Insurance Fund, 212 S.W.3d 320, 327-328 (Tex. 2006), the plaintiff cities requested that Texarkana’s petition be 
denied so that they can proceed on their contract claims under sections 
271.151‑.160 of the Texas Local Government Code.
Accordingly, 
Texarkana’s 
petition for review and the plaintiff cities’ conditional petition for review 
are denied.
 
Opinion 
delivered: June 1, 2007






[1] City of Hooks, 
City of DeKalb, City of Wake Village, City of Maud, 
City of Avery, and City of Annona.